ADMINISTRATION AGREEMENT AGREEMENT made as of the 29th day of January, 2010, between CITI FUND SERVICES OHIO, INC., (formerly known as BISYS Fund Services Ohio, Inc.) (“Citi”), an Ohio corporation having its principal place of business at 3435 Stelzer Road, Columbus, Ohio 43219, and each entity that has executed this Agreement, as listed on Schedule A hereto (each, the “Fund”), each of which has its principal place of business or registered office, as applicable, at the relevant address set forth on Schedule A hereto (the “Agreement”).This Agreement shall be considered a separate agreement between Citi and each Fund, and references to “the Fund”, etc., shall refer to each Fund separately.No Fund shall be liable for the obligations of, nor entitled to the benefits of, any other Fund under this Agreement. WHEREAS, the Funds are registered as closed-end management investment companies under the
